Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority date of 11/07/2018 based on 16/183513 is acknowledged. 

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following claimed features must be shown, without entering any new matter:  the attachment mechanism in claim 7.

Double Patenting:
Claim of this instant application:
Claim 1: A mobile device mounted holder, comprising: 

a body portion, the body portion including a slot for receiving cards and a lip; 
an attachment mechanism, integrated with the body portion, for attaching to a mobile device; and 

a clip end including a ramped portion and located proximate to the slot, such that the clip end prevents the cards, when located in the slot, from sliding out of the slot and the clip end is attached to a flexible arm such that the clip end has a flexed position and in the flexed position the cards are removable, 
the ramped portion inclined outward from the slot, 
wherein the lip and the ramped portion cooperate at an intersection point to define an insertion point for a card.  

Claim of US 11,246,389:
Claim 1: A mobile device mounted holder, comprising: 

a body portion, the body portion including a slot for receiving cards and a lip; 

an attachment mechanism, integrated with the body portion, for attaching to a mobile device; and 


a clip end including a ramped portion and located proximate to the slot, such that the clip end prevents the cards, when located in the slot, from sliding out of the slot and the clip end is attached to a flexible arm such that the clip end has a flexed position and in the flexed position the cards are removable, 
wherein the lip is ramped in a direction opposite the ramped portion such that the lip and the ramped portion form a V-shape.

Claim 15: A mobile device mounted holder, comprising: a body portion, the body portion including a slot for receiving cards; 
an attachment mechanism, integrated with the body portion, for attaching to a mobile device; and 
a clip end located proximate to the slot, such that the clip end prevents the cards, when located in the slot, from sliding out of the slot and the clip end is attached to a flexible arm such that the clip end has a flexed position and in the flexed position the cards are removable; 
wherein the clip end includes a ramped portion, the body portion includes a lip, the lip and the ramped portion cooperate to direct a card edge pressed against the ramped portion to an intersection point and at the intersection point the card edge will push against the ramped portion, causing the clip end to flex away from the lip and allow the insertion of the card edge, and wherein the lip is ramped in a direction opposite the ramped portion such that the lip and the ramped portion form a V-shape.




Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 11,246,389. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 13, and 20 corresponding to claims 1, 15, and 16 each recites a lip and a ramped portion form a V-shape structure which comprises of two inclined portions on the ramped portion and the lip portion.  The claims recited in this instant application is broader since only one side of the V-shaped structure is recited and encompassed by the claimed V-shape in U.S. Patent No. 11,246,389.

Claim 7 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.   It is unclear how the attachment mechanism being a case in claim 7.  The device cited in claim 1 comprises a container comprises the body.  Claim 7 then recites a container as an attachment point.  It is unclear how a container being an attachment point.  See drawing objection.
Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter.  Claim 7 recites the attachment mechanism as a case.  the claimed subject matter recites a device comprises the case, e.g., the body, the opening.  It is unclear what comprises the attachment being the case in claim 7.   Also, it seem the attachment mechanism in claim 7 is a double inclusion of the body in claim 1.  See drawing and 112, 1st rejection above.   To overcome this rejection, applicant is required to show what structure comprises the attachment mechanism in claim 7 in the drawing and list what structure comprises the attachment mechanism in claim 7.

Claim 1, 3-5, 7 and 15, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goodfellow (6105294).  Goodfellow  teaches a holder comprises a body portion, the body portion including a slot at the receiver portion (at 20 and 46) and a lip at the edge of 20, an attachment mechanism 44, integrated with the body portion, for attaching to a mobile device; and a clip end including a ramped portion (42) and located proximate to the slot (the upper edge of 20), such that the clip end prevents the cards, when located in the slot, from sliding out of the slot and the clip end is attached to a flexible arm such that the clip end has a flexed position, the ramped portion is inclined outward from the slot, wherein the lip and the ramped portion cooperate at an intersection point at 42 to define an insertion point.  
Regarding claim 3, note that the functionality in claim 3 does not impart any structure over the device of Goodfellow.  A card can be pushed upward against the surface of 42 to open the opening.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Goodfellow in view of Gunnarsson (5552790) or Ross (20190343255).  Gunnarsson teaches that it is known in the art to provide a clip with an alternative attachment of adhesive.
(19) In case the holder is to be mounted on the inside of a car window, an adhesive tape 24 is used to fix the holder to the window. A slot will thus be obtained between the window and the reflecting surface to securely keep the card in position. No clip is of course necessary when mounted in a car window. (with emphasis)

Ross teaches that it is known in the art to provide adhesive for attaching a card holder to a mobile device:
and card clip device 110 to a user's belt, garments, belongings, or the like. Optionally, the front central body portion 114a includes an adhesive or attachment area/structure or the like for selectively attaching the money and card clip device 110 to a mobile device, (with emphasis)
It would have been obvious to one of ordinary skill in the art to provide adhesive to provide an alternative attachment.

Claims 1, 3, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hetzer  (4745695).  Hetzer  teaches a holder comprises a body portion, the body portion including a slot at the receiver portion and a lip at the edge of 14, an attachment mechanism 24, integrated with the body portion, for attaching to a mobile device; and a clip end including a ramped portion (20) and located proximate to the slot , such that the clip end prevents the cards, when located in the slot, from sliding out of the slot and the clip end is attached to a flexible arm such that the clip end has a flexed position, the ramped portion is inclined outward from the slot (note the edge at 20 has two inclined eges on two sides in fig. 2) wherein the lip and the ramped portion cooperate at an intersection point at to define an insertion point.  

Claims 1, 3, 4, 15, 16, 17, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ohtsuki et al. (4931622).  Ohtsuki teaches  abody portion including a slot, an a lip at 36, an attachment mechanism, integrated with the body portion, for attaching to a mobile device 1, a clip end attached to a flexible arm at 20 and has a flexed portion (via spring 31), and the ramp portion inclined outward from the slot at 21 to define an insertion point of a card 16.
Regarding the attaching the mobile using the attachment mechanism.  Noted that attachment mechanism is broad and including a container.  Thus, the container 1 comprises the attachment mechanism as claimed.
Regarding claim 16, note the pressing of the card in fig. 2d.

Claims 2, 8-14, 18, and 19 would be allowable if applicant to overcome the double patenting rejection, as set forth supra. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI M MAI whose telephone number is (571)272-4541. The examiner can normally be reached 8am-5pm (Mon-Friday).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe Jr. can be reached on 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TRI M. MAI
Examiner
Art Unit 3733



/TRI M MAI/Examiner, Art Unit 3733